DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12–15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/2022.
Applicant’s election of Group I, claims 1–11, in the reply filed on 7/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “low melting point” in claim 9 is a relative term which renders the claim indefinite. The term “low melting point” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (CN 105996230 A).
Zhou discloses a face mask comprising an innermost antibacterial layer 3, absorbent layer 4, filter layer 5, non-woven cloth layer 51, nanometric fiber film layer 52, non-woven cloth layer 51,  filter layer 5, and a waterproof, breathable outer layer 6.  Zhou Example 1, abstract, Fig. 2.  The absorbent material comprises superabsorbent acrylic staple fibers.  The Examiner takes the position the acrylic fibers are “low melting point” fibers because they have a lower melting point than polyethylene terephthalate, which is also recited in claim 9 (160oC vs.260oC). 

    PNG
    media_image1.png
    519
    870
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1 above, and further in view of Vanhove (FR 2473875 A1).
Zhou fails to teach at least one layer of waterproof material located between the at least one layer of filtration material and the at least one layer of absorbent material configured to prevent moisture from the absorbent material from contacting the filtration material.
Vanhove teaches a mask filter, wherein to form a complete seal with the face the non-filtering layers should be made from waterproof material or a sheet lined with a waterproof material.  Vanhove Description.  By making the non-filtering layers waterproof, perspiration is prevented from contacting a contaminated filter, which could result in the transmission or emission of contaminants.  Id.
It would have been obvious to one of ordinary skill in the art to have included a waterproof material layer between the absorbent and filter layers of the Zhou to prevent contamination of the mask due to wicking through the mask.  
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Vanhove as applied to claim 2 above, and further in view of Toriumi (US 6,759,357 B1).  Zhou and Vanhove fail to teach that the at least one layer of waterproof material comprises a spunbond waterproof material.
Toriumi teaches a spunbonded non-woven fabric that is waterproof and does not have high gas permeability may be used in medical goods and filters.  Toriumi abstract, col. 10, ll. 32–49.
It would have been obvious to one of ordinary skill in the art to have looked to Toriumi for guidance as to suitable materials to make the waterproof layers of Vanhove in order to practice the combined prior art invention.
Claim(s) 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 4 above, and further in view of Wadsworth (US 2005/0079379 A1).  Zhou fails to teach that the at least one layer of anti-bacterial material comprises a spunlace anti-bacterial material or an exhalation valve.
Wadsworth teaches the formation of respirable barrier fabrics for use in face masks and filters.  Wadsworth abstract, title.  The innermost layer of the face mask may include hydroentangled (i.e., spunlaced) cotton fabric treated with an anti-microbial finish.  Id. ¶¶ 191, 224, 243.  Masks may further comprise exhalation valves to make breathing easier.  Id. ¶ 13.
It would have been obvious to the ordinarily skilled artisan to have used the anti-bacterial layer of Wadsworth in the Zhou mask due to its 99.90% anti-bacterial activity.  See id. ¶ 191.  Additionally, it would have been obvious to have added the exhalation valve of Wadsworth to the Zhou mask to make breathing easier.
 Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou  as applied to claim 6 above, and further in view of Toriumi (US 6,759,357 B1).  Zhou fails to teach that the at least waterproof, breathable outer layer comprises a spunbond waterproof material.
Toriumi teaches a spunbonded non-woven fabric that is waterproof and does not have high gas permeability may be used in medical goods and filters.  Toriumi abstract, col. 10, ll. 32–49.
It would have been obvious to one of ordinary skill in the art to have looked to Toriumi for guidance as to suitable materials to make the waterproof layer of Zhou in order to practice the combined prior art invention.
Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou  as applied to claim 9 above, and further in view of Gielen (WO 2012/143464 A1).  Zhou fails to teach that the absorbent layer is formed using needle punching or through-air bonding.
Gielen teaches the formation of a non-woven fabric for use in facial masks and filter materials, wherein non-woven fabrics are formed using airlaying (i.e., through-air bonding) and needle punching.  Gielen abstract, 12:18–29.
The ordinarily-skilled artisan would have found it obvious to have looked to Gielen for guidance as to how to successfully practice the invention of Zhou when making the absorbent layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786